t c memo united_states tax_court alfred c heston petitioner v commissioner of internal revenue respondent docket no filed date alfred c heston pro_se christal w hillstead for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax in the amount of dollar_figure after petitioner's concession sec_2 the sole issue for decision is whether petitioner is entitled to deduct an ordinary_loss in the amount of dollar_figure as a result of his investment in geotech energy corporation some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in spokane washington on the date the petition was filed in this case petitioner was married during the year in issue and filed a joint federal_income_tax return with his wife a statutory_notice_of_deficiency was mailed to petitioner and his wife however only petitioner alfred c heston has filed a petition with this court according to his testimony in date petitioner invested dollar_figure in geotech energy corporation hereinafter geotech to purchase a percent overriding_royalty interest in the rio blanco county colorado oil gas and other mineral lease that had been procured by geotech hereinafter rio blanco lease petitioner testified that geotech obtained oil leases and sold overriding_royalty interests in those oil leases to individual in her notice_of_deficiency respondent determined that petitioner's employee business_expenses should be disallowed to the extent of dollar_figure and a dollar_figure long-term_capital_loss should be recharacterized as a nonbusiness_bad_debt and therefore deducted as a short-term_capital_loss petitioner concedes these issues investors geotech decided not to drill on the rio blanco lease after a seismographic test on an adjacent lease provided negative results in date after the decision by geotech not to drill on the rio blanco lease petitioner testified that he corresponded with geotech regarding said decision and requested a return of his investment with interest a corresponding interest in a similar project or stock in geotech petitioner testified that as a result of his request he was made a general manager of an entity petitioner referred to as royalty partners royalty petitioner further testified that he received a few small dividend checks from royalty before it went out of business other than his own testimony petitioner submitted no evidence that he received any interest in royalty petitioner testified that after royalty went out of business he had a conversation with a representative from geotech who promised petitioner stock in geotech petitioner never received the geotech stock petitioner testified that geotech went out of business in on his joint federal_income_tax return petitioner claimed an dollar_figure ordinary_loss and attached form_4797 sales of business property which reflected said loss the dollar_figure ordinary_loss was the result of petitioner's investment in geotech the issue for decision is whether petitioner is entitled to an ordinary_loss as a result of his investment in geotech petitioner presents three arguments in support of his claim that he is entitled to an dollar_figure loss resulting from his purchase of a percent overriding_royalty interest in any oil or gas produced on the rio blanco lease sec_1244 stock petitioner alleges that after geotech decided not to drill on the rio blanco lease he asked geotech for a transfer of his interest to another lease or his money back he testified that geotech then made him a general_partner in royalty partners he further alleges that royalty partners successfully drilled a well and that he received three dividend checks from royalty partners but that a problem developed with the wells and he received no more money from the operation petitioner next informs us that he asked geotech to issue to him founder's stock in geotech but that he never received any shares in geotech in his trial memorandum petitioner states when i asked for stock in the corporation i asked for founder's stock i do not have the stock but it was promised to me by oral agreement geotech met all of the qualifications of a small_business_corporation i believe that the substance if not the form of this agreement justifies my deduction as a stock loss passive_activity_loss under section 469-1t income_tax regs fed reg date again in his trial memorandum petitioner states there is an exclusion from passive_activity limitations for oil_and_gas explorations if the general_partner even though he does not engage in management of the day to day business of the partnership assumes the liabilities of the operation he is entitled to deduct the intangible drilling costs against ordinary and non- passive_income i have a copy of the filling sic with the sec naming me general_partner in royalty partners and other correspondence made from me as general_partner to the limited partners i also have check vouchers for the money i received i received dollar_figure in income from royalty partners and should be entitled to deduct dollar_figure against ordinary_income under this regulation dollar_figure - dollar_figure a loss under section c income_tax regs finally in his trial memorandum petitioner states losses of a lessee from abandonment of worthless leases are deductible in a finston 15_tcm_1048 the judgement sic allowed deduction of worthless royalty interests in the sense that it was improbable that the royalty area would ever produce oil_and_gas in commercial quantities i have the document where geotech abandoned the lease on the rio blanco property my loss of dollar_figure in this instance should be deductible against ordinary_income under this regulation respondent contends that petitioner is not entitled to an dollar_figure ordinary_loss on small_business stock pursuant to sec_1244 respondent did however allow petitioner a short-term_capital_loss of dollar_figure incurred from a deductible non-business bad_debt for the taxable_year we begin by noting that petitioner has the burden of proving that respondent's determination is in error rule a 290_us_111 we further observe that the dollar_figure as a nonbusiness_bad_debt we make no comment as to the propriety of allowing the court is not bound to accept the unverified undocumented testimony of petitioner 65_tc_87 affd per curiam 540_f2d_821 5th cir more is required by the court than petitioner's unsubstantiated unverified undocumented testimony 338_f2d_602 9th cir affg 41_tc_593 in general sec_165 provides that if any security including stock that is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset the allowable_amount of the loss is the adjusted_basis of the security provided in sec_1011 for purposes of determining the loss from the sale_or_other_disposition of property sec_165 furthermore losses from the sale_or_exchange of a capital_asset shall be allowed only to the extent allowed in sec_1211 and sec_1212 pursuant to sec_1211 and sec_1212 losses in excess of gains from the sale_or_exchange of capital assets shall be allowed only to the extent of dollar_figure per year dollar_figure per year in the case of a married individual filing a separate_return with any excess capital_loss being carried forward to subsequent tax years sec_1211 sec_1212 sec_1244 however allows an individual taxpayer to treat a loss on sec_1244 stock as an ordinary_loss where it would otherwise be treated as a loss from the sale_or_exchange of a capital_asset the aggregate amount of the loss that may be treated as an ordinary_loss pursuant to sec_1244 cannot exceed dollar_figure in the case of a husband and wife filing a joint_return sec_1244 the term sec_1244 stock is defined to mean stock of a domestic_corporation where at the time of the stock's issuance the corporation had not received money or other_property in excess of dollar_figure million for its stock as a contribution_to_capital or as paid-in_surplus the stock was issued for money or other_property other than stock_or_securities and the corporation during its most recent taxable years or if less the period during which the corporation has been in existence derived more than percent of its aggregate gross_income from sources other than royalties rents dividends interest annuities and sales or exchanges of stocks or securities the third test however does not apply where the amount_of_deductions allowed exceeds the amount of the corporation's gross_income sec_1244 the commissioner is authorized to prescribe the regulations necessary to carry out the purposes of sec_1244 sec_1244 pursuant to that authority the commissioner has issued regulations requiring a taxpayer to have records sufficient to establish that the taxpayer is entitled to the loss claimed and satisfies the requirements of sec_1244 sec_1_1244_e_-1 income_tax the commissioner's regulations previously required continued regs we have held that strict compliance with the requirements of sec_1244 and the regulations issued pursuant to it is necessary to obtain the benefits of the section 70_tc_208 46_tc_878 gubbini v commissioner tcmemo_1996_ petitioner testified that he was orally promised stock in geotech as a result of the failures of the rio blanco lease and royalty however petitioner never received stock in geotech in order to be entitled to the more favorable ordinary_loss treatment under sec_1244 petitioner must first prove he had an investment in stock and secondly that the small_business stock requirements pursuant to sec_1244 have been satisfied continued taxpayers claiming a loss pursuant to sec_1244 to attach an information report to the return in which the loss was claimed showing the address of the corporation issuing the stock the manner in which the stock was acquired the nature and amount of the consideration paid and if the stock was acquired in a nontaxable_transaction in exchange for property other than money the type of property transferred its fair_market_value on the date of transfer to the corporation and its adjusted_basis on that date sec_1_1244_e_-1 and income_tax regs amended by t d 1995_1_cb_146 petitioners did not file such an information report with their federal_income_tax return however in the commissioner eliminated the requirement of an information report amending the regulation to require only that taxpayers maintain adequate_records to establish their entitlement to claim a loss pursuant to that section t d c b pincite see also notice_94_89 1994_2_cb_560 the amendment is effective for all open taxable years beginning after december t d c b pincite consequently petitioner's failure_to_file an information report is not fatal to his claim of entitlement to a loss pursuant to sec_1244 it is unclear from the record that petitioner's dollar_figure investment constituted an investment in stock furthermore there is no evidence in the record other than petitioner's unconvincing and self-serving testimony that if his investment in geotech was in stock that said stock satisfied any of the requirements of sec_1244 sec_1244 petitioner's testimony was that his initial investment was in an overriding_royalty in the oil to be produced from the rio blanco lease and that it was not until the failure of both the rio blanco lease and royalty that petitioner even requested geotech stock which he never received we find that petitioner has failed to prove that he satisfies the requirements necessary to entitle him to ordinary_loss treatment pursuant to sec_1244 on the loss of his investment rule a petitioner alternatively contends that he should be entitled to an ordinary_loss because his investment in royalty was excluded from the passive_loss_rules under sec_469 the passive_loss_rules of sec_469 place limitations on the deduction of losses related to passive activities namely from business activities in which a taxpayer does not materially participate sec_469 however a working_interest in oil_and_gas_properties is treated as per se nonpassive provided that the taxpayer's form of ownership does not limit his liability sec_469 petitioner contends that his alleged interest in royalty constituted an interest that was excepted from the passive_activity rules under sec_469 however there is no evidence in the record that petitioner had an interest in royalty since we find that petitioner presented no evidence of an interest in royalty we need not consider whether or not such investment was excepted from the passive_activity_loss rules of sec_469 finally petitioner contends that he is entitled to an ordinary_loss as a result of the abandonment of a worthless lease sec_165 allows for the deduction of a loss incurred_in_a_trade_or_business or in a transaction undertaken for profit a loss may arise from a permanent withdrawal of property used in a trade_or_business or for the production_of_income sec_1_165-2 income_tax regs in order to be entitled to an abandonment_loss a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 97_tc_200 in determining a taxpayer's intent to abandon the subjective judgment of the taxpayer is entitled to great weight and the court is not justified in substituting its business judgment for that of the taxpayer id pincite citing a j indus inc v united st503_f2d_660 9th cir whether an affirmative act to abandon has taken place is determined from all the facts and surrounding circumstances 41_tc_437 affd per curiam 340_f2d_320 9th cir in this case the record is not clear as to when or even if geotech abandoned its investment from the record it appears that geotech may have abandoned its investment in when petitioner demanded a return of his investment a similar investment or stock in geotech if this is the situation petitioner should have taken a deduction if any was allowable in not in based on the record in this case we hold that petitioner has not proved he is entitled in to a deduction resulting from an abandonment of the rio blanco lease accordingly we hold that petitioner is not entitled to an ordinary_loss in the amount of dollar_figure in connection with his investment in geotech to reflect the foregoing and concessions decision will be entered for respondent
